Order filed February 9, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-10-00974-CV
                                     ____________

            SUTAPA GHOSH AND CENEMAWALLA, INC., Appellants

                                             V.

    PAWAN GROVER, M.D., 87 MINUTES PRODUCTION, L.L.C. AND PAV
                   ENTERTAINMENT, Appellees


                        On Appeal from the 80th District Court
                                Harris County, Texas
                          Trial Court Cause No. 2008-40721


                                         ORDER
       The reporter's record in this case was due December 12, 2011. See Tex. R. App. P.
35.1. On December 14, 2011, the clerk of this court sent a letter to the official court
reporter for the 80th District Court, informing him/her the record had not been filed. The
court has not received a request to extend time for filing the record, nor has the record been
filed with the court. We therefore issue the following order.

       We order the official court reporter to file the record in this appeal on or before
March 1, 2012.

                                                  PER CURIAM